DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki et al. (US 7,991,181).
Regarding claim 1, as broadly claimed, Saiki teaches an air absorbent for a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20) which comprises at least one sheet member (12), and the sheet member (12) made by weaving fibers comprising a porous carbon-based substance (col. 7, lines 21-34; and col. 9, lines 19-27).  
Regarding claim 4, as broadly claimed, Saiki teaches an air absorbent for a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20), wherein the system comprises a sheet member (12) with at least two layers (figures 1, 13, 15, 18, 20; and see col. 9, lines 19-27), and 
Regarding claim 5, Saiki teaches the sheet member (12) that comprises at least one folded area (figures 1, 6, 9 10; see col. 7, lines 21-34; and col. 9, lines 19-24),   
Regarding claim 6, Saiki teaches at least two sheet members were laminated and disposed (col. 9, lines 19-27).
Regarding claim 7, as broadly claimed, Saiki teaches an air absorbent for a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20), wherein the system comprises a pouch (23, col. 10, lines 37-38 and lines 62-67; col. 11, lines 22-26; and col. 12, lines 41-53) and at least one sheet member (12) disposed in the pouch (figures 6, 9), and the sheet member (12) was made by weaving fibers comprising a porous carbon-based substance (col. 7, lines 21-34; and col. 9, lines 19-27).
Regarding claim 11, Saiki teaches a speaker-box system (10, 11, 12, figures 1, 6, 9 10, 13, 15, 18, 20) comprising the air absorbent for the speaker system as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 7,991,181).
Regarding claims 2 and 3, Saiki et al. does not specifically disclose the sheet member (12) having a thickness, the horizontal and vertical lengths as claimed.  However, Saiki et al. does not restrict to any configuration and/or size for the sheet member (12).
Therefore, it would have been obvious to one skilled in the art to provide any configuration and/or size for the sheet member in the system of Saiki et al. such as providing the sheet member having a thickness of in the range of 0.3 to 0.8 mm and/or horizontal and vertical lengths that can be 3 mm to 8 mm, respectively for an alternate choice depending on the applications and the desired frequency characteristics in the system.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 7,991,181) in view of Mellow et al. (US 8,630,435), Yuasa (US 8,942,402) and/or Kang et al. (US 2017/0195781).

Mellow et al., Yuasa, and/or Kang et al. teaches a loudspeaker system comprising a pouch for the air or gas adsorption materials or the porous carbon material comprising a ventilation hole or a shape of a mesh or a net as claimed (col. 13, lines 20-58 in Mellow et al.; col. 6, lines 53-67 and col. 7, lines 28-39 in Yuasa; and figure 10 and paragraph [0047] in Kang et al.).  
Therefore, it would have been obvious to one skilled in the art to provide a pouch for the air or gas adsorption materials or the porous carbon material comprising a ventilation hole through which gas can move or the pouch having a shape of a mesh or a net, as taught by Mellow et al., Yuasa, and/or Kang et al., in the system of Saiki for better enclosing and covering the adsorption material in the system.
	Regarding claim 10, Saiki et al. in view of Mellow et al., Yuasa, and/or Kang et al. does not specifically disclose the pouch comprising one of a polymer substance, glass and a carbon-based substance as claimed.  However, Saiki et al. in view of Mellow et al., Yuasa, and/or Kang et al. does not restrict any flexible material for the pouch (col. 10, lines 62-67, col. 11, lines 22-26, and col. 12, lines 41-53 in Saiki et al; col. 13, lines 20-58 in Mellow et al.; col. 6, lines 53-67 and col. 7, lines 28-39 in Yuasa; and figure 10 and paragraph [0047] in Kang et al.).  
	Therefore, it would have been obvious to one skilled in the art to provide any flexible material for the pouch in the system of Saiki et al. in view of Mellow et al., Yuasa, and/or Kang . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ward (US 4,657,108) teaches a pressure modifying device and method which utilizes a gas or vapor and an adsorbent material to reduce the amplitude of pressure variations in gas or vapor.
Takashima et al. (US 8,885,863) teaches a loudspeaker unit comprising a box, a loudspeaker unit which is attached to an opening in a box, and activated carbon fiber in the box to adsorb gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
February 12, 2022